By the Court.

Lumpkin, J.,
delivering the opinion.
In the matter of the distribution of the money arising from the sale of the steamboats, John A. Moore, Columbia and Talomico, known as the “ Fashion Line,” engaged in the navigation of the Savannah river, the Court submits the following opinion upon the points covered by the various bills of exceptions :
1. We do not think a lien for negro-hire, for negroes employed on steamboats and other water craft, on various rivers' in this State, extends to the Savannah river.
The first Act, passed in 1841, (Cobb’s Digest, 426,) gives a lien for wages due the various employees on boats, for personal services; and extended to the Chattahoochee, the Altamaha, and the Ocmulgee rivers. In 1842, this Act was so amended as to include the Savannah river within its provisions. (Cobb, 428.)
The Act of 1845 extended the provisions of the Act of 1841 to Flint river; and it recites, that “whereas, it frequently happens that persons employed on steamboats and other vmter craft on the Chattahoochee, Altamaha, Ocmulgee and Flint rivers, are negroes and free persons of color: Be it, therefore, further enacted, that whenever any negro, being a slave or free person of color, shall be employed as pilot, engineer, first or second mate, fireman, deck hand, or in any other capacity wdiatever, on all steamboats and other water craft engaged in the navigation of said river, to-wit: The
Chattahoochee, Altamaha, Ocmulgee, and Flint rivers, that then, in all such oases, the owner, master, agent, attorney in law or in fact, shall have the like remedies for wages,” etc. (Cobb, 429.) ' .
This is the first and only Act giving a lien for negro hire; and either by accident or design, Savannah river is clearly excluded from its provisions. If there can be a case where *474the expression of four rivers will exclude a fifth, it is this. We dare not amend the Act, by adding to it.
It is said that these three Acts are in pari materia. Grant it; and make the three constitute three separate sections of the same statute, and the same result follows.
2. We see no defect or irregularity of the foreclosure of the mortgage to the Bank of Augusta.
3. By the Act of 1847, (Cobb, 557,) the party himself, his attorney or agent, may enforce the lien, provided against steamboats and other water craft, and by the same Act, a demand made on the owner-of the boat, his agent or attorney in fact, is sufficient.
4. The claims of Solomon C. White and William H. Goodrich were properly excluded, they being for services rendered in constructing the boat. There is no lien given by law for such indebtedness.
5. The demand of William Schley is obnoxious to the objection that it does not appear by his affidavit or in any other way, that he was a “ machinist,” and it is only to such that this preference is given — not to such as merely sell machinery.
6. We concur in the opinion, that it is sufficient to state that the boat upon which the lien is claimed, has arrived at her place of destination, without the additional words, “to which she was last freighted,” in the language of the Act of 1841.
7. Our opinion is, that the lien given by these various Acts neither takes eifect from the time the debt is due, nor from the date of the last item, when the debt is composed of several items, but from the date of the judgment.
8. We hold that the mortgage lien in favor of the Bank of Augusta was not lost or displaced by the failure to have it recorded in the Custom House at Savannah. By the 1st section of the Act of 1850, (Brightly’s Digest, 1833,) it is declared, that “no bill of sale, mortgage, hypothecation or conveyance of any vessel of the United States, shall be valid against any person other than the granter, or mortgager, his heirs and devisees, and persons having actual notice thereof, unless such bill of sale, mortgage, hypothecation or conveyance be recorded in the office of the Collector of Customs where such vessel was registered or enrolled.”
This lien had been created and recorded in the Clerk’s *475office of the Superior Court of Richmond county, which was notice to all the citizens of Georgia, if not to all the world, long before this vessel was enrolled at Savannah. This is a conflict between domestic creditors — our own citizens — and growing out of, and connected with, our own internal commerce. True, from the time she was enrolled, the John A. Moore was in a condition to engage in the coasting trade North or South, from New Orleans, to Boston. She never, in point of fact, however, left our own waters. This is no conflict between foreign creditors and our own citizens, but between our own citizen, whose rights were fixed by the registration of the bank mortgage in Richmond county, before the enrollment of the vessel in the Custom-house at Savannah. Nor could liens thus acquired be divested by the ex post fact. Otherwise, a wide door would be opened to the perpetration of the grossest frauds.
9. The Act gives a lien for “ wood and provisions” — not for “ supplies.” Supplies is provided for under the Act of 1842, furnished to steam saw-mills only, and not to steamboats.
10. The next point to decide in this litigation is, whether any or all the liens provided by this class of legislation is to cover all the boats belonging to a company, or is to be restricted to a particular boat ? The Legislature seems to have supposed that there could be but one boat belonging to an individual or a company, whereas the fact is notorious that all the boats navigating the Savannah river at the date of these several Acts were joint-stock boats. The Fashion Line is in-.this category.
To hold that the vendor of provisions, which are sent to a common depot or warehouse to be distributed out to the several boats, as their necessities may demand, shall keep a separate account against each, is impossible. True, in some instances this might be done; in other, it could not. Moreover, there is no reason why it should. Every service rendered and everything furnished accrues to the benefit of the company generally, immaterial upon which boat it is done.
After much reflection, our conclusion is, that any one having a claim falling within the statutes, may foreclose against all the boats; and this he may do at the same time, provided they all have reached their destination, or at different times, as they may severally arrive. A foreclosure against any *476one or two of the three is good ; but then the creditor is restricted to the fund arising from the sale of the boat or boats against which his judgment has deen entered up.
The question as to the equitable distribution of the money in Court, in this case, has not been broughf'up for the judgment of this Court, and we know not that it was expected that we should express any opinion respecting it. As it may save further litigation, we would suggest that it will depend more upon general principles, than anything special in the Acts we have been reviewing. Some rule must be adopted which will protect the mortgage lien until the other fund is exhausted. For the balance respectively due the specific lien creditors whose claims are valid, will be entitled to come in upon the proceeds of the John A. Moore.